Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24,28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Clonch (US 5,664,932) in view of Dorsett (US 2017/0341504) and Apel (US 2,711,257).
 	Re claims 21-24, 28-30, Clonch teaches (background of the invention) an electric vehicle (generally 12, figures), comprising: a frame (not numbered), a set of wheels (generally 16), and a bucket (generally scoops, etc., column 1,lines 12-14; column 3, lines 31-33); and an electric propulsion system (generally claims 12-13; column 1, lines 6-7,12-14, etc.) comprising one or more electric motors (generally inherent as is electrically powered vehicle) and one or more electric power sources (generally 15,etc.) are one or more rechargeable batteries (generally 15) that are removably attached to the electric vehicle configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket (scoop) and transported by the electric vehicle. 
 	Also Dorsett teaches an electric vehicle (generally 100, figures 1-5A, etc.), comprising: a frame (not numbered), a set of wheels (generally 110), and a bucket (generally 112); and an electric propulsion system (generally 115,120,125,130,135,etc.) comprising one or more electric motors (generally 130,130a-d, [0032,0035,0034]) and one or more electric power sources (generally 135,120,etc.) configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket and transported by the electric vehicle. 
 	Clonch does not limit the payload capacity/index, dimensions, independent motors for front and rear wheels is old and well-known and Dorsett also teaches generally electric motors & multiple power sources are known for powering vehicles. It would have been obvious to one of ordinary skill in the art prior to filing to have made Clonch as claimed including having electric motors, etc. & any desired capacity, etc. to handle expected operating conditions & power/propulsion needs of a given situational need.
 	Clonch as well as Clonch in view of Dorsett teaches the vehicle has a front end and a rear end; wherein the bucket/scoop is connected to the frame at the front end of the vehicle; wherein the set of wheels includes a pair of front tires proximate the front end of the vehicle, and a pair of rear tires proximate the rear end of the vehicle. Clonch does not teach the front tires are larger (diameter) than the rear tires. However, this is already known in the art (as well as obvious to modify sizes, dimensions, etc. to meet needs of a situation) as shown by Apel (11,figure 1) to improve stability & prevent tipping (column 2, lines 54-56) and it would have been obvious to one of ordinary skill in the art before filing to have modified Clonch as claimed in order to prevent tipping and improve stability.
 	Dorsett teaches the one or more electric power sources (generally 135,120,130,130a-d, [0032,0035,0034]) include a first power source configured to deliver power to the front tires and a second power source configured to deliver power to the rear tires. 
 	Clonch in view of Dorsett teaches the power source(s) as batteries (1st,2nd,etc.). Clonch also teaches removable rear mounted batteries which may act as a counterbalance. It is known in the art to use battery packs in place of single batteries as equivalent alternatives where it is easier or more desirable to use a pack of smaller batteries for various reasons such as availability.
 	It is believed that Clonch operates as claimed, but as there are various abilities mentioned, for sake of completeness and clarity it would have been obvious to one of ordinary skill in the art prior to filing to have modified equivalently as claimed in order have dedicated power sources, battery packs, etc., for the front tires and for the rear tires in order to allow use of available parts, greater individual controls over the operation of the vehicle systems as well as not having everything on a single power source that might be overwhelmed and fail as well as having a backup power source.
Re claim 31, Clonch as already modified the front tires are configured to be operated by the first electric motor; and wherein the rear tires are configured to be operated by the second electric motor independently from the first electric motor. The front and rear tires are thus capable of turning at the same speed as claimed.
 	
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Clonch (US 5,664,932) in view of Dorsett (US 2017/0341504), Apel (US 2,711,257) and Huissoon (US 2015/0191894).
Re claims 25-27, Clonch as already modified in view of Apel teaches the front tires larger than the second tires. The examiner believes it is likely one of ordinary skill in the art would understand that the width is larger as well, but since Apel does not appear to explicitly discuss it and to avoid potentially arguments and speed the case, it is noted that Huissoon teaches in figures 21a-e that front tires larger than rear tires in both diameter and width and the tires size differences is also apparent in figure 12. It would have been obvious to one of ordinary skill in the art prior to filling to have modified Clonch as claimed in order to improve wheel traction and capacity as needed for best dealing with varied given situational needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whaley (US 2,933,142) teaches [13] mining vehicle with independently controlled wheels & motors to improve operation & electric motor.
Sittel (US 3,096,844) teaches [34] independent motor 26 for driving front wheels 24 and independent motor 30 for driving the rear wheels 26.
Kress (US 2002/0175009) teaches ([0040,0069]) independently controlled tires & tires speeds to avoid tires scrubbing when turning or traveling in a linear path.

Applicant argues generally that the claims have been amended and that the specification states that having larger tires in the front and smaller in the back is helpful and that independent motors allow better turning of vehicles. As noted in the above rejections (which now have added reference Huissoon) these features are already known and obvious to combine, and also the cited prior art further shows that these features are also old and well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652